Grady, J.,
dissenting.
{¶ 30} I would not issue a peremptory writ of mandamus but would instead issue an alternative writ for the following reasons.
{¶ 31} This original action is governed by S.Ct.Prac.R. X. Section 1 of that rule expressly provides that the provisions of R.C. Chapter 2731 (“Mandamus”) are applicable. Section 2 states: “The Ohio Rules of Civil Procedure shall supplement these rules unless clearly inapplicable.”
{¶ 32} R.C. 2731.06 provides that an alternative writ is required in mandamus actions instead of a peremptory writ unless “it is apparent that no valid excuse can be given for not” performing the act that the writ would command. The Ohio Bureau of Workers’ Compensation cites and relies on R.C. 149.43(A)(l)(v), which exempts “[r]ecords the release of which is prohibited by state or federal law” from the requirements of the Public Records Act. R.C. 1333.61 et seq. prohibits release of trade secrets, which are therefore exempt from the requirements of the Act. State ex rel. Lucas Cty. Bd. of Commrs. v. Ohio Environmental Protection Agency (2000), 88 Ohio St.3d 166, 172, 724 N.E.2d 411.
{¶ 33} The bureau asserts that the “transactional documents * * * contain trade secrets exempt from disclosure. Release of the trade secrets may affect the ability of the [coin] Funds to recoup their investments.” How that may be is not explained, but the assertion does not set up a special matter that is subject to the more particular pleading requirements of Civ.R. 9, including what effort, if any, the bureau has undertaken to maintain the secrecy of the information. R.C. 1333.61(D)(2). Therefore, it is sufficient that the defense is “simple, concise, and direct,” which it is. Civ.R. 8(E)(1).
{¶ 34} The bureau’s assertion may have the facial appeal of a dead mackerel in the moonlight, but it does set up an issue of fact that “must be tried, and further proceedings thereon had, in the same manner as in civil actions.” R.C. 2731.09. In order to find that the assertion is “no valid excuse,” R.C. 2731.06, this court must assume a knowledge of the market in rare coins that it lacks. That assumption subjects the interests of contributing employers and injured employees to the risk of further possible losses, one that is not reasonably justified though the surrounding circumstances seem scandalous. The facts are best *120sorted out by the further showings that an alternative writ of mandamus would require of the bureau.
Fritz Byers, for relator.
Jim Petro, Attorney General, and Martin D. Susec, Assistant Attorney General, for respondents.
Bryant, J., concurs in the foregoing dissenting opinion.